 

Exhibit 10.2

 



TERMINATION AGREEMENT

 

THIS AGREEMENT is made effective as of the 29th day of May, 2015.

 

AMONG:

AQUA POWER SYSTEMS INC., a State of Nevada corporation having its executive
offices at 1107 Town Creek Road, Eden, North Carolina, USA 27288,

 

(“Pubco”)

 

AND:

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, a corporation in Japan with an office
at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan, 143-0011,

 

(“Priveco”)

 

AND:

TADASHI ISHIKAWA, with an address at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan,
143-0011.

 

(the “Shareholder”)

 



WHEREAS:

 

A.on April 9, 2015, Pubco entered into a share exchange agreement (the “Share
Exchange Agreement”) with the Shareholder, and Priveco whereby Pubco agreed to
purchase all issued and outstanding shares of Priveco from the Shareholder and
to enter into a business combination (the “Share Exchange Transaction”); and

 

B.Pubco, Priveco and the Shareholder (each, a “Party”, and, collectively, the
“Parties”) wish to immediately release each and all parties from all obligations
and liabilities as a result of entering into the Share Exchange Agreement and to
complete the Share Exchange Transaction pursuant to the terms of this Agreement.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1.release & Termination

 

1.1Each Party hereby irrevocably remises, releases and forever discharges the
other Party or Parties and his, her or its respective assigns, directors,
officers, shareholders, employees, agents, consultants, attorneys, affiliates
and servants, and, where applicable, the heirs, executors, administrators,
successors and assigns of each other from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, with the exception of
fraud or gross negligence, which each party may have had or now have or which
their assigns, receivers, receiver-managers, trustees, affiliates, and, where
applicable, the heirs, executors, administrators, successors and assigns of each
other hereafter can, shall or may have by reason of any matter cause or thing
whatsoever relating to or arising out of all relationships or dealings between
the Parties as a result of entering into the Share Exchange Agreement and
through the date of this Agreement.

 



 

 

 

1.2Each Party hereby agrees to terminate all obligations originating from the
and as a result of the Share Exchange Agreement effective as of the date of this
Agreement.

 

1.3Notwithstanding the above provision and for greater clarification, this
Agreement does not bar any claims that may arise from facts that do not arise
out of or relate to actions or omissions occurring after the date of this
Agreement.

 

1.4It is understood and agreed that neither of the Parties shall commence nor
continue any claims or proceedings against anyone in respect of anything hereby
released which may result in a claim or proceedings against any other party to
this Agreement. If any such claim or proceeding results in any claim or
proceeding against another party to this Release, then the party bringing such
claim or proceeding shall indemnify and save harmless the other party from all
resulting liabilities, obligations and costs.

 

1.5The parties, and each of them, hereby represent that they are the only
parties entitled to the consideration expressed in this Agreement, and that they
have not assigned any right of action released hereby to any other firm,
corporation or person.

 

1.6Following the execution of this Agreement, and regardless of any dispute that
may arise in the future, the Parties jointly and mutually agree that they will
not disparage, criticize the other, or make statements which are negative,
detrimental or injurious to the other to any third party.

 

1.7Each of the parties to this Agreement acknowledges that such party has read
this document and fully understands the terms of this Agreement, and
acknowledges that this Agreement has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so.

 

1.8This Agreement is governed by the laws of the State of Nevada, and the
Parties attorn to the jurisdiction of the State or Federal Courts of the State
of Nevada with regard to any dispute arising out of this Mutual Agreement.

 

1.9It is understood and agreed that this Agreement does not constitute an
admission of liability on the part of any party.

 

2.MISCELLANEOUS PROVISIONS

 

2.1Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one year after the Closing Date.

 

2.2Further Assurances. Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

 



 

 

 

2.3Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

2.4Expenses. Priveco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement, the Transactions and
any of the transactions contemplated in this Agreement, including all fees and
expenses of agents, representatives, legal and accountants.

 

2.5Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

2.6Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

 

All such notices and other communications will be deemed to have been received:

 

(a)in the case of personal delivery, on the date of such delivery;

 

(b)in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 

(c)in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 

(d)in the case of mailing, on the fifth business day following mailing.

 

2.7Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

2.8Benefits. This Agreement is and will only be construed as for the benefit of
or enforceable by those persons party to this Agreement.

 

2.9Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

 

2.10Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

 

2.11Independent Legal Advice. Priveco and the Shareholder acknowledge that:

 

(a)W.L. Macdonald Law Corporation received instructions from Pubco and does not
represent Priveco or the Shareholder;

 



 

 

 

(b)Priveco or the Shareholder have been requested to obtain its own independent
legal advice on this Agreement prior to signing this Agreement;

 

(c)Priveco or the Shareholder have been given adequate time to obtain
independent legal advice;

 

(d)by signing this Agreement, Priveco or the Shareholder confirm that each fully
understand this Agreement; and

 

(e)by signing this Agreement without first obtaining independent legal advice,
Priveco or the Shareholder waive their respective right to obtain independent
legal advice.

 

2.12Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

2.13Gender. All references to any party will be read with such changes in number
and gender as the context or reference requires.

 

2.14Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

 

2.15Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

2.16Fax and PDF Execution. This Agreement may be executed by delivery of
executed signature pages by fax or PDF document via Email and such execution
will be effective for all purposes.

 

 

 

[THIS PART INTENTIONALLY LEFT BLANK]

 

 

 

 



 

 

 

2.17Relationship between the Parties. The relationship among the parties under
this Agreement is that of independent contractors and nothing in this Agreement
shall be deemed to create a relationship of joint venture, partnership or agency
between the Parties or constitute any Party the partner, agent or legal
representative of the other.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

AQUA POWER SYSTEMS INC.


 

 

 



Per: /s/ Jeffrey Alt     Name: Jeffrey Alt     Title: Director  

 


 

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

 



Per: /s/ Tadashi Ishikawa     Name: Tadashi Ishikawa     Title: President and
Director  






 



Signed, sealed and delivered by   )     TADASHI ISHIKAWA in the presence of:   )
        )       )     Signature of Witness   )         ) /s/ Tadashi Ishikawa  
              ) TADASHI ISHIKAWA     )     Name of Witness   )         )    







 



 

 